Citation Nr: 1452209	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  13-33 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), specific phobias, anxiety, and major depressive disorder.

2.  Entitlement to service connection for a thoracolumbar spine condition.

3.  Entitlement to service connection for right sciatic radiculopathy.

4.  Entitlement to service connection for a cervical spine condition.

5.  Entitlement to service connection for a right foot condition.

6.  Entitlement to service connection for a right ankle condition.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to September 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative evidence does not demonstrate that the Veteran's currently diagnosed bilateral hearing loss manifested during, or as a result of, active military service, or manifested to a compensable degree within one year of service discharge. 

2.  The probative evidence does not demonstrate that the Veteran's currently diagnosed tinnitus manifested during, or as a result of, active military service.

3.  The probative evidence does not demonstrate that the Veteran's currently diagnosed thoracolumbar spine condition, to include posttraumatic residual degenerative joint disease and chronic discopathy of the lumbar spine and chronic thoracic myalgia concomitant with degenerative joint disease of the thoracic spine, manifested during, or as a result of, active military service, or manifested to a compensable degree within one year of service discharge.

4.  The probative evidence does not demonstrate that the Veteran's currently diagnosed right sciatic radiculopathy manifested during, or as a result of, active military service, or manifested as a result of a service-connected disability.

5.  The probative evidence does not demonstrate that the Veteran's currently diagnosed cervical spine condition, to include degenerative joint disease and spondylosis of the cervical and cervicothoracic regions, manifested during, or as a result of, active military service, or manifested to a compensable degree within one year of service discharge.

6.  The probative evidence does not demonstrate that the Veteran's currently diagnosed right foot condition, to include plantar fasciitis, manifested during, or as a result of, active military service, or manifested to a compensable degree within one year of service discharge.

7.  The probative evidence does not demonstrate that the Veteran's currently diagnosed right ankle condition, to include posttraumatic residual degenerative joint disease, manifested during, or as a result of, active military service, or manifested to a compensable degree within one year of service discharge.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

2.  The criteria for a grant of service connection for tinnitus have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

3.  The criteria for a grant of service connection for a thoracolumbar spine condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

4.  The criteria for a grant of service connection for right sciatic radiculopathy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

5.  The criteria for a grant of service connection for a cervical spine condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

6.  The criteria for a grant of service connection for a right foot condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

7.  The criteria for a grant of service connection for a right ankle condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in March 2013 that fully addressed all notice elements and was sent prior to the initial AOJ decisions in these matters.  The letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  The letters also provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Regarding the duty to assist, the Board acknowledges that the Veteran has not been afforded VA examinations in connection with the issues of service connection for thoracolumbar spine, right sciatic radiculopathy, cervical spine, right foot, and right ankle conditions on appeal.  As detailed below, there is no medical evidence or credible lay evidence of an in-service event.  Thus, there is no reasonable possibility that a medical opinion can substantiate the claim.  Consequently, a VA examination and nexus opinion are not necessary to decide the claims.    

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran submitted written statements and private medical records.  Additionally, the RO has obtained the Veteran's service treatment records and provided him with a VA examination for bilateral hearing loss and tinnitus in June 2013.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A nexus opinion on the tinnitus claim will not be provided because there is no medical or lay evidence of tinnitus in service and ever since service.  The service treatment records are negative, and there is no definitive statement from the Veteran that he experienced symptoms in service and ever since service.  Lastly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi,   16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

However, the absence of a documented disability while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Certain listed disabilities, such as bilateral hearing loss and arthritis, may be presumed to have been incurred during active military service if manifested to a degree of 10 percent within the first year following 90 days or more active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; every item of evidence does not necessarily have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.



A. Bilateral Hearing Loss and Tinnitus

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The United States Court of Appeals for Veterans Claims has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110, 1131; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The issues before the Board are entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran contends that his current hearing loss and tinnitus are due to in-service noise exposure. 

The Veteran has a current disability of bilateral hearing loss pursuant to 38 C.F.R. § 3.385.  This is demonstrated in the VA examination report of record.  Specifically, the June 2013 VA examination demonstrated auditory thresholds over 40 decibels in the 2000, 3000, and 4000 Hz frequencies in the right ear, and over 40 decibels in the 500, 3000, and 4000 Hz frequencies in the left ear. 

The Veteran's service treatment records show that on enlistment and separation examinations in January 1955 and September 1957, the Veteran demonstrated 15/15 hearing acuity bilaterally on whispered voice testing, which was considered normal.  

The Veteran submitted a June 2012 letter from his Doctor of Chiropractic.  The physician noted that during the Veteran's military service, he was exposed to the acoustic trauma of gun fire aboard his ship and ship noises such as engines, bells, and sirens.  Additionally, he stated that the Veteran suffered from progressive bilateral hearing loss and bilateral tinnitus.  He stated that testing revealed that the Veteran had a bilateral hearing loss under normal conditions of 30 percent in both ears.  He concluded that it was more likely than not that the Veteran's bilateral hearing loss and bilateral tinnitus were directly and causally related to the acoustic trauma discussed herein; thus it was more likely than not that these conditions were directly and causally related to his military service. 

The Veteran was afforded a VA examination in June 2013.  The Veteran reported problems understanding face-to-face and on the telephone.  He also had difficulties listening to the television.  Additionally, the Veteran reported bilateral tinnitus worse in the left ear, occurring a couple times a week and lasting for a few seconds. The Veteran stated that he did not feel that his tinnitus affected his daily activities.  The Veteran reported that his military noise included gun shots and blasting of guns.  His occupational noise exposure included working with machinery and working in construction.  Additionally, recreational noise exposure included hunting and shooting for approximately four years.   The Veteran stated that no hearing protection was worn. Further, the examiner noted that the Veteran had a stroke two months ago.

After audiological testing, the VA examiner noted a diagnosis of sensorineural hearing loss in the frequency range of 500 to 4000 Hz in both ears.  She concluded that it is less likely than not that the Veteran's hearing loss was due to an event in military service.  Additionally, the examiner stated that the Veteran reported hearing difficulties for approximately two years.  Furthermore, the examiner stated that the Veteran's claims file was negative for reports of hearing loss or ear problems.  The examiner also noted the Veteran's normal whisper tests at entrance and separation.  The examiner also pointed out that the Veteran had a significant occupational and recreational history of noise exposure.  Lastly, the examiner noted that the Veteran was discharged from the Navy over 50 years ago. 

The Board finds that the weight of the competent evidence shows that the Veteran is not entitled to service connection for bilateral hearing loss or tinnitus.  Although he has current diagnoses of bilateral hearing loss pursuant to 38 C.F.R. § 3.385 and tinnitus, the existing probative medical evidence does not show that these conditions were manifested in service or are otherwise related to service.  Additionally, the evidence does not show that a bilateral hearing loss disability manifested within one year of separation.  Thus service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2014).

The Veteran also has not provided any objective indication of bilateral hearing loss until a June 2012 private treatment record, more than 50 years after his military service ended.  The lapse of so many years after his separation from service and the first documented suggestion of these claimed disorders is also probative evidence to be considered in determining whether these claimed disabilities may be traced back to his military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board points out that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Additionally, in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id.

Although the June 2012 private physician opined that the Veteran's hearing loss and tinnitus were most likely the result of military service, this opinion was rendered without a review of the Veteran's claims folder which contains such relevant information as the Veteran's service treatment records.  See Prejean, 13 Vet. App. 444, 448-9.  Also, the private physician does not account for relevant post-service noise exposure.  Additionally, as a Doctor of Chiropractic, his level of expertise is outweighed by the specialized medical expertise in audiology of the VA audiologist.  See Black v. Brown, 10 Vet. App. 279, 284 (1997); cf. Goss v. Brown, 9 Vet. App. 109, 113 (1995).  For these reasons, the Board does not find the June 2012 opinion persuasive, and it is therefore not probative.  

Most significant of record is the June 2013 VA audiologist's medical opinion.  The VA examiner concluded that it was less likely than not that the Veteran's hearing loss was due to an event in military service.  Additionally, the examiner stated that the Veteran reported hearing difficulties for approximately two years.  The examiner stated that the Veteran's claims file was negative for reports of hearing loss or ear problems.  The Veteran also had a significant occupational and recreational history of noise exposure, and was discharged from the Navy over 50 years ago.  The Board finds that these grounds for finding no causal connection between the hearing loss and service persuasive and therefore probative of the nexus question.  Indeed, the Board finds that there could be no credible medical opinion evidence linking the Veteran's hearing loss to service given these factual circumstances.  Additionally, the Veteran reported bilateral tinnitus occurring only a couple times a week and lasting for a few seconds, not a chronic, ongoing condition.  The service treatment records are negative, and there is no definitive statement from the Veteran that he experienced symptoms in service and ever since service.  Thus, there is no credible lay evidence of tinnitus in service and ever since service.  The VA examiner's opinion is based on review of the claims folder, including the Veteran's service treatment records, and her opinion thoroughly discussed the Veteran's pertinent in-service and post-service medical records.  The VA examiner offered a detailed explanation of the rationale for the opinion that incorporates both the facts of the Veteran's case and the pertinent medical principles.  Given the VA examiner's access to the claims folder and the thoroughness and detail of her opinion, the Board finds this opinion to be highly probative in determining whether service connection for bilateral hearing loss is warranted.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran's hearing loss and tinnitus are etiologically related to in-service noise exposure where the onset occurred years after discharge, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Indeed, the probative medical evidence of record shows no such relationship.  

In reaching the decision above the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against entitlement to service connection for bilateral hearing loss and tinnitus, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus must be denied.

B. Orthopedic Conditions

The issues before the Board are entitlement to service connection for thoracolumbar spine, right sciatic radiculopathy, cervical spine, right foot, and right ankle conditions.  The Veteran contends that his current spine conditions and radiculopathy are related to an in-service fall while painting.  Additionally, he also contends that his right foot and ankle conditions are a result of a fall and crushing injury while on the ship deck in-service. 

The Veteran's service treatment records are void of any treatment or diagnoses of thoracolumbar spine, right sciatic radiculopathy, cervical spine, right foot, and right ankle conditions.  Additionally, the Veteran's September 1957 separation examination noted that the Veteran's spine and feet were normal.

The Veteran submitted a June 2012 private treatment evaluation.  At that time, the Veteran reported that he sustained an injury subsequent to a fall during a painting operation aboard a ship.  He was suspended by rope over the side of the ship when the rope slipped, and the Veteran became uncontrollably suspended and struck the side of the ship several times causing injury to his spine.  He reported that he was seen immediately by military medical personnel aboard the ship and was treated with medications.  The Veteran reported that since the injury, he suffered from progressive pain in the lumbar spine (emphasis on the lumbosacral region), thoracic spine, cervicothoracic spine, and upper cervical regions, which are now constant in varying degrees.  Additionally, he reported that his pain intensified with sitting, standing, and even very minor lifting (i.e. groceries lifted from his car).  He also developed right sciatic radicular pain.  

After examining the Veteran, the physician noted diagnoses of posttraumatic residual degenerative joint disease and chronic discopathy of the lumbar spine; chronic thoracic myalgia concomitant with degenerative joint disease of the thoracic spine; and degenerative joint disease and spondylosis of the cervical and cervicothoracic regions.  The physician concluded that it was more likely than not that the aforementioned conditions were directly and causally related to the injury sustained from the fall during a painting operation in-service.  Additionally, the physician stated it was more likely than not that the same conditions were directly and causally related to the Veteran's military service.  Further, the physician stated that the Veteran had discogenic right sciatic radicular pain that was more likely than not directly and causally related as a progression to Veteran's posttraumatic low back pain.  Lastly, he stated that these were permanent and progressive conditions.

Additionally, the Veteran reported at the private evaluation that while aboard the ship in-service, he also slid on a wet and slippery deck, causing his right foot to be entrapped under and crushed by a life boat support.  He reported that he was immediately seen by military medical personnel aboard the ship for this condition.  He also stated that he was treated with medications and a short period of time off for recovery of his injury.  Since the injury, the Veteran reported that he suffered from progressive pain of the right foot and ankle.  His pain was intensified with walking and standing.  The physician diagnosed the Veteran with posttraumatic residual degenerative joint disease of the right ankle complicated by plantar fasciitis of the right foot.  The physician concluded that it was more likely than not that the aforementioned was directly and causally related to the in-service foot injury noted above.  The physician further stated that it was more likely than not that these conditions were directly and causally related to the Veteran's military service.  Lastly, the physician noted that this was a permanent and progressive condition.

The Board finds that the weight of the competent evidence shows that the Veteran is not entitled to service connection for thoracolumbar spine, right sciatic radiculopathy, cervical spine, right foot, and right ankle conditions.  Although he has current diagnoses of posttraumatic residual degenerative joint disease and chronic discopathy of the lumbar spine; discogenic right sciatic radicular pain; chronic thoracic myalgia concomitant with degenerative joint disease of the thoracic spine; degenerative joint disease and spondylosis of the cervical and cervicothoracic regions; and posttraumatic residual degenerative joint disease of the right ankle complicated by plantar fasciitis of the right foot, the existing probative medical evidence does not show that these conditions were manifested in service or are otherwise related to service.  

The Board may weigh silence in a medical record against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated.  See Kahana v. Shinseki, 24 Vet. App. 428, 439-40 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows a reasonable inference to be drawn by the Board as fact finder).  For this negative inference to be made, the Board must make two findings-first, that the record being evaluated is complete in relevant part, and second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  Id. at 440.

Here, the Veteran's service treatment records are complete (which include entrance and separation examinations, dental records, and immunization records), and it is an indisputable fact that these records do not show that the Veteran was treated for or diagnosed with thoracolumbar spine, right sciatic radiculopathy, cervical spine, right foot, or right ankle conditions during service.  The Veteran's contacts with the service medical departments were numerous during which time his genitourinary complaints were evaluated, along with multiple colds, cough, sore throat, headaches, and a rash.  The Veteran has described two horrific incidents in which he reportedly was suspended and struck the side of a ship several times and also reportedly suffered a crush injury to his right foot.  It is not plausible to the Board that such significant and traumatic events would not be noted somewhere in the service treatment records if in fact these events occurred.  The Board finds that spine, right foot, or ankle injuries, if present, stemming from the claimed significant and traumatic events would have ordinarily been recorded in the medical records in some manner, if such in-service incidents and subsequent injuries existed.  In other words, the Veteran's other medical complaints, however authentic, are extensively documented in the service treatment records.  However, spine, right foot, or ankle injuries are not.  It is within the common knowledge of a law body, such as the Board, to assume that spine, right foot, or ankle injuries would be recorded in the service treatment records, if present.  Therefore, the absence of documented spine, right foot, or ankle injuries makes it less likely that the spine, right foot, or ankle injuries actually occurred.  See AZ v. Shinseki, No. 2012-7046, 2013 WL 5420978, at *12, (Fed. Cir. Sept. 30, 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Kahana, 24 Vet. App. at 440 (2011) (Lance, J., concurring) (citing Buczynski, 24 Vet. App. at 224 ; Fed. R. Evid. 803 (7)).

Any assertions to the contrary are more likely consistent with an inaccurate recollection or a direct misrepresentation.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  In fact, a contemporaneous statement as to a declarant's then-existing physical condition, such as his separation examination, (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803 (3).  Therefore, the separation examination is accepted as the credible and accurate account of his spine, right foot, or ankle conditions during service.  In either event, the credible evidence does not establish an in-service spine, right foot, or ankle injuries or diseases.

Furthermore, the Board notes the Veteran's contentions of spine, right foot, and ankle conditions since his military discharge.  There, however, is no medical evidence or credible lay evidence of continuous symptomatology since the Veteran's active military service.  As stated above, the earliest pertinent post-service medical evidence of complaints associated with the claims file is dated from 2012, over 50 years after the Veteran's military separation in 1957.  "Jurors may properly '"use their common sense'" and '"evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings"'"  United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (quoting United States v. Ayala, 887 F.2d 62, 67 (5th Cir. 1989) (quoting United States v. Henry, 849 F.2d 1534, 1537 (5th Cir. 1988))).  From these facts, the Board reasonably infers that the Veteran has not had spine, right foot, or ankle symptoms present since service as the result of significant and traumatic in-service events as he now asserts.  If he did have symptoms present since service then common sense leads to the conclusion that the treatment records would show complaints of back, right foot, or ankle conditions earlier than 2012 and contemporaneous to service.  Thus, the Veteran's service connection claims cannot be granted on a continuity theory of entitlement.

Additionally, as noted above, the June 2012 physician opinion was rendered without a review of the Veteran's claims file which contains such relevant information as the service treatment records which detail the Veteran's physical condition during service.  See Prejean, 13 Vet. App. 444, 448-9.  Furthermore, the physician failed to provide a clear rationale explaining how the Veteran's current thoracolumbar spine, right sciatic radiculopathy, cervical spine, right foot, and right ankle conditions were related to his active service.  The Board notes that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight.  See Nieves-Rodriguez at 295.  

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted.  The Board has also carefully considered the benefit of the doubt rule, but as the preponderance of the evidence is against the claims, the evidence is not in equipoise, and there is no basis to apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a thoracolumbar spine condition is denied.

Service connection for right sciatic radiculopathy is denied.

Service connection for a cervical spine condition is denied.

Service connection for a right foot condition is denied.

Service connection for a right ankle condition is denied.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for an acquired psychiatric disorder.

The Veteran submitted a June 2012 private psychological evaluation.  The physician stated that the Veteran described a substantial pattern of interpersonal suspicion accompanied by symptoms of claustrophobia, generalized anxiety disorder, and recurrent major depressive disorder.  Specifically, the physician stated that the Veteran evidenced a pattern of interpersonal suspicion during his childhood that escalated upon his exposure to individuals who "belittled" him during his military service.  The physician concluded that the Veteran's symptoms were as likely as not, service-connected.

The Board notes that VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132, 1137.  The Veteran's January 1955 entrance examination is void of any diagnosis of an acquired psychiatric disorder, and therefore, he is presumed sound on entry.  Consequently, a VA examination is necessary to determine if the Veteran's acquired psychiatric disorders clearly and unmistakably pre-existed his entry into active duty, and if so, whether the Veteran's pre-existing acquired psychiatric disorders clearly and unmistakably were not aggravated in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1) The AOJ/AMC should schedule the Veteran for a VA examination to determine whether any of his current acquired psychiatric disorders are related to his active service.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary studies should be performed, and all findings should be reported in detail. 

The examiner should then state whether any acquired psychiatric disorder found clearly and unmistakably pre-existed military service.  The examiner is specifically asked to address the June 2012 private psychological evaluation.

1. If pre-existence is demonstrated clearly and unmistakably, the examiner should then opine whether any preexisting disorder was clearly and unmistakably not aggravated (permanently worsened beyond the natural progression of the disease) during military service.  

In so discussing the above pre-existence and aggravation-if necessary-the examiner should clearly indicate the clear and unmistakable evidence supporting his/her conclusions.

2. If however, the examiner cannot clearly and unmistakably determine that the Veteran's acquired psychiatric disorder pre-existed military service, the examiner must take as conclusive fact that the Veteran's acquired psychiatric disorder was sound on entrance into the military in January 1955.

After presuming such, if appropriate, the examiner should opine whether the currently-diagnosed acquired psychiatric disorder is at least as likely as not (50 percent or greater probability) related to his active military service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

2) Thereafter, the AOJ/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3) Following the completion of the foregoing, the AOJ/AMC should readjudicate the Veteran's claim.  The AOJ/AMC should then provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


